DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed after the mailing date of the application on 07/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Publication 2012/0306793 A1.

With regards to Claims 1, 9 and 14, Liu discloses: A device, system and a method for touch recognition (FIGS 1, 8 & 9; Abstract), comprising: 
One or more processors (FIG 6, CPU & microcontroller);
Memory (inherent feature);
One or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors the one or more programs (Paragraph [0302]) including instructions for:
acquiring touch information (FIG 8) corresponding to a first touched position (FIG 8, S801 & FIG 9, S901) on a touched surface (FIG 2, A and/or B) when a touch operation is performed at the first touched position (S802 – S804), wherein the touch information includes a touched-position identifier (FIG 9, S901), a touch duration (S908 & S911), and a touch-operation identifier (S903, S909, S910, S912 & S913), and the touch-operation identifier includes a long-press identifier (S909), a single-click identifier (S910), a double-click identifier (S912), and a slide identifier (S903); 
acquiring a continuous-touch condition (S902) of the first touched position (S901) according to the touch information corresponding to the first touched position (S902 – S904), wherein the continuous-touch condition includes: 

updating a corresponding touch-operation identifier according to the continuous-touch condition of the first touched position to recognize the touch operation (S903 – S906/ S803), and performing a touch response to a corresponding touch operation according to the touch-operation identifier as updated (S804).  

With regards to Claims 2, 10 and 16, Liu discloses: wherein the slide identifier includes a forward-slide identifier (left/up) and a backward-slide identifier (right/down) (FIGS 9, 10 & 11 and Paragraph [0259]); 
the first continuous-touch condition includes a condition in which a second touched position (A, B and/or C) forwardly adjacent to the first touched position is continuously touched (FIG 10 & 11 and Paragraph [0259]); and 
the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises (Paragraph [0259]): 
when the second touched position (FIG 11, A, B and/or C) forwardly adjacent to the first touched position (FIG 11, O) is continuously touched (FIG 9, S902), updating the forward-slide identifier (left/up), and acquiring touch information corresponding to 
acquiring a continuous-touch condition of the second touched position (A, B and/or C) according to the touch information corresponding to the second touched position, wherein the continuous-touch condition of the second touched position includes a condition in which a third touched position (A, B and/or C) forwardly adjacent to the second touched position is continuously touched (Paragraph [0259 – 0260]), or a condition in which a fourth touched position backwardly adjacent to the second touched position is continuously touched, or a condition in which a sum of a touch duration of the second touched position and a touch duration of the first touched position is greater than a preset first touch duration, or a condition in which there is not a touched position on the touched surface that is continuously touched after the second touched position is touched; and 
updating a corresponding touch-operation identifier according to the continuous- touch condition of the second touched position (Paragraph [0259 – 0260]).  

With regards to Claims 3, 11 and 17, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIGS 9, 10 & 11) comprises: 
when the third touched position (A, B and/or C) forwardly adjacent to the second touched position is continuously touched, re-updating the forward-slide identifier (FIG 9, S903 – S907); and 


With regards to Claim 4, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIGS 9, 10 & 11) comprises: 
when the fourth touched position (A, B and/or C) backwardly adjacent to the second touched position is continuously touched (S9903 – S907), updating the backward-slide identifier (right/down), and acquiring touch information corresponding to the fourth touched position when the touch operation is performed at the fourth touched position on the touched surface (FIG 9, S903 – S907; Paragraph [0259 – 0260]); 
acquiring a continuous-touch condition of the fourth touched position according to the touch information corresponding to the fourth touched position (FIG 9, S903 – S907; Paragraph [0259 – 0260]); and 
updating a corresponding touch-operation identifier according to the continuous- touch condition of the fourth touched position (FIG 9, S903 – S907; Paragraph [0259 – 0260]).  

With regards to Claims 5 and 12, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIG 9) comprises: 
if the sum of the touch duration of the second touched position and the touch duration of the first touched position is greater than the preset first touch duration (S908; Paragraph [0248]), 
recognizing the touch operation as a long-press operation according to the long-press identifier as updated (FIG 9, S909; Paragraph [0248 – 0249]).  

With regards to Claims 6 and 13, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIG 9 and Paragraph [0259]) comprises: 
if there is not a touched position on the touched surface that is continuously touched after the second touched position is touched (FIG 9, S902, S908 & 910), updating the touch-operation identifier to be a single-click identifier (FIG 9, S910) and a double-click identifier (S911 & 912), and acquiring a touch condition on the touched surface within a preset second touch duration (S908); 
if there is not a touched position that is touched on the touched surface within the preset second touch duration (S908), recognizing the touch operation as a single-click operation (S910) or a double-click operation (S912) according to the single-click identifier (S910) and the double-click identifier (S912) as updated (Paragraph [0251 – 0253]); and 
if the third touched position adjacent to the second touched position on the touched surface is touched within the preset second touch duration, acquiring a continuous-touch condition of the third touched position, and updating a corresponding touch-operation identifier according to the continuous-touch condition of the third touched position (FIG 9, S903 – S907; Paragraph [0245 – 0247; 0259]).  

With regards to Claims 7 and 18, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises: 
if the continuous-touch condition of the first touched position is the second continuous-touch condition, updating the touch-operation identifier to be a long-press identifier (S909; Paragraph [0249]); and 
recognizing the touch operation as a long-press operation according to the long-press identifier as updated (FIG 9, S909; Paragraph [0249 and 0259]).  .  

With regards to Claims 8 and 19, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises (FIG 9): 
if the continuous-touch condition of the first touched position is the third continuous-touch condition, updating the touch-operation identifier to be a single-click identifier (S910) and a double-click identifier (S912; Paragraph [0250 – 0252]), and acquiring a touch condition on the touched surface within a preset second touch duration (S908); 
if there is not a touched position that is touched on the touched surface within the preset second touch duration (S910; Paragraph [0248]), recognizing the touch operation as a single-click operation (S910) or a double-click operation (S912) according to the single-click identifier and the double-click identifier as updated (Paragraph [0250 - 0252]); and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625